Citation Nr: 0628365	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-09 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas J. Laubacher, Law Clerk


INTRODUCTION

The veteran had active military service from July 1961 to 
July 1963.  He also served in the Army reserves after this 
period of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July, September, and December 2002 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, which 
denied service connection for hearing loss.

The Veteran requested a hearing before a decision review 
officer.  The hearing was held in January 2006.  The veteran 
also requested a Travel Board hearing.  In correspondence 
dated in July 2006, the veteran withdrew his request for a 
Travel Board hearing.  38 C.F.R. § 20.704(e) (2005).

The Board notes that the veteran has submitted additional 
evidence in March 2006, after the RO's last consideration of 
the evidence as noted in a February 2006 Supplemental 
Statement of the Case (SSOC).  While the additional evidence 
has not been reviewed by the RO, it only pertains to a 
current disability.  Because evidence submitted previously 
and already considered by the RO had established that the 
veteran had chronic hearing loss disability, a remand to have 
the RO address the more recently received evidence is not 
necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remand is unnecessary when it would only result in 
additional burdens to VA and provide no benefit to the 
veteran).


FINDING OF FACT

The veteran does not have hearing loss that is attributable 
to military service; sensorineural hearing loss was not 
manifested within a year of separation from active military 
service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is a result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See 
38 C.F.R. § 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 
498 (1995).  Further, it is not enough that an injury or 
disease occurred in service; there must be a chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The record contains medical evidence of current bilateral 
hearing loss, but the record does not show that current 
disability is traceable to disease or injury during service, 
or that sensorineural hearing loss was manifested within one 
year of service.  (Service incurrence or aggravation may be 
presumed for certain chronic diseases, including organic 
disease of the nervous system such as sensorineural hearing 
loss, manifested to a compensable degree within a year of 
separation of qualifying military service.  38 C.F.R. 
§§ 3.307, 3.309.)

The veteran has submitted medical reports indicating that he 
has bilateral hearing impairment as defined by VA 
regulations.  See 38 C.F.R. § 3.385.  These reports from 
private doctors and VA physicians support his contention that 
he has a current disability.  A letter from S.E., D.O., even 
states that the veteran's examinations are consistent with 
his claim of acoustic trauma while in the military.  However, 
the letter gives no indication that Dr. E. reviewed the 
veteran's claims file and does not constitute medical opinion 
evidence that the veteran suffered acoustic trauma during 
service or that he had hearing loss while in service.  (There 
is no medical evidence of record of any hearing loss or 
acoustic trauma prior to March 1989.)

The veteran contends that during his separation examination 
he was told his hearing was abnormal.  However, the veteran's 
service medical records (SMRs) and separation examination are 
of record and they contain no such indication or notation.  
In fact, his SMRs indicate that at the time of his discharge, 
his ears were normal, and his hearing in both ears was 15/15 
on the whispered-voice test.  While the veteran's September 
2004 VA examination noted the possibility of high frequency 
hearing loss not being detected by a whispered-voice test, it 
reiterated that the veteran's SMRs do not support a finding 
of hearing loss during military service.  

The veteran also contends that his May 1963 discharge Report 
of Medical History should be used as medical evidence of in-
service occurrence or aggravation.  The report shows that he 
checked boxes indicating that he was experiencing or had 
experienced ear, nose, or throat trouble, and running ears.  
However, the checkmarks provide no insight into what trouble 
he experienced or when or how any problem occurred.  In 
addition, these same boxes where checked on the veteran's 
July 1961 induction Report of Medical History.  This 
induction report also noted that he had a history of 
infections in his left ear.

Since there is no evidence of in-service occurrence or 
aggravation, or manifestation of hearing loss within one year 
of service, the Board finds that the greater weight of the 
evidence is against his claim.  See 38 C.F.R. § 3.307, 3.309.  
The absence of evidence of objectively shown hearing loss for 
so many years, when considered with the VA examiner's 
assessment regarding the lack of evidence of in-service 
hearing loss outweighs the evidentiary assertions by the 
veteran and the inference made by the private examiner.  In 
short, the evidence of record supports the conclusion that 
hearing loss is not related to military service.  Under these 
circumstances, the claim of service connection for hearing 
loss must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).   

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; (3) that VA will seek to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 132 (Fed. Cir. 2006).    

Review of the record discloses that the veteran has been 
apprised of VA's duties to both notify and assist in 
correspondence date in June 2002, April 2005, and July 2006.  

Specifically regarding VA's duty to notify, the 
correspondence dated in June 2002 and April 2005 notified the 
veteran what evidence was needed to establish entitlement to 
the benefit sought, what evidence VA had in its possession, 
what additional evidence the veteran was responsible for 
providing, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  VA also specifically asked the veteran to 
send it any evidence in his possession that pertained to his 
claim.

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess-Hartman v. Nicholson, 19 Vet. 
App. 471 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
July 2006, the RO informed the veteran of applicable 
disability ratings and effective dates.  While the veteran 
was not given prior notice regarding disability ratings or 
effective dates of awards, neither of these two elements 
applies to this appeal because the veteran's hearing loss has 
not been service connected.  Remanding this claim in order to 
send the veteran another notice of disability ratings and 
appropriate effective dates would be of no benefit to the 
veteran.  Because such a remand would only result in 
additional burdens to VA and provide no benefit to the 
veteran, the Board finds that a remand in this case is 
unnecessary.  See Sabonis, 6 Vet. App. at 430.

The Board notes that VA has met its duty to assist the 
veteran as well.  VA obtained the veteran's VA treatment 
records, his SMRs, and his private medical records.  VA also 
sought out Social Security records and sent the veteran a 
copy of his SMRs.  VA has no duty to inform or assist that 
has not been met.   


ORDER

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


